DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered. 

Claim Status
Claim 1-18, 20-28, and 30-37 are canceled.
Claims 19 and 29 are under examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2022 is being considered by the examiner.



Rejections Withdrawn
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5-6, 8, 20, 25-26, and 31-37 under 35 U.S.C. 103 as being unpatentable over De Weers (US2013/0209355, published 08/15/2013), in view of Parren (US2014/0242075, published 08/28/2014) as applied to claims 1-5, 7, 9-13, 15, 25, and 27 previously, and further in view of Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016) is withdrawn in view of their cancellation.

Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 5-6, 8, and 25-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for having new matter is withdrawn in view of their cancellation.

Double Patenting
The rejection of claims 1-2, 5-6, 8, 20, 25-26, and 31-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 9249226 in view of De Weers (US2013/0209355, published 08/15/2013), Parren (US2014/0242075, published 08/28/2014), Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016) is withdrawn in view of their cancellation.

The rejection of claims 1-2, 5-6, 8, 20, 25-26, and 31-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9944711 in view of De Weers (US2013/0209355, published 08/15/2013), Parren (US2014/0242075, published 08/28/2014), Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016) is withdrawn in view of their cancellation.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 19 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over De Weers (US2013/0209355, published 08/15/2013), in view of Parren (US2014/0242075, published 08/28/2014) as applied to claims 1-5, 7, 9-13, 15, 25, and 27 previously, and further in view of Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016).
Applicant’s Arguments:  Claims 1, 2, 5, 6, 8, 19, 20, 25, 26, 29, and 31-37 stand rejected under 35 U.S.C. 103 as being unpatentable over De Weers (US2013/0209355; “De Weers 1’), Parren (US2014/0242075; “Parren”), Park (US2002/0052480; “Park’’), Beurskens (WO2017/093447; “Beurskens”), and Xiong (US2016/0168213; “Xiong’’).
In response to Applicant’s previous arguments, the Office asserts that the uncovering of properties implicit to an allegedly obvious molecule does not obviate the rejection. The Office further maintains that identification of unexpected results requires a comparison to the closest prior art, and thus the comparisons made between Antibodies IgG1-B and IgG1-C and their variants are invalid. In particular, the Office asserts both that the 028 antibody without the E430G mutation is the closest prior art, and that the statistical analysis presented in the previously submitted Declaration is based on an “invalid comparison.”
Applicant respectfully traverses the rejection. Notwithstanding, solely to expedite prosecution, the claims have been amended to be drawn to an antibody defined by complete (full- length) heavy and light chain variable region and constant region sequences. Accordingly, the claims are now directed to one specific antibody which Applicant has shown exhibits unexpected properties.
At least for the reasons of record and as discussed in further detail in the sections that follow, the specific antibody claimed and exemplified in the present application would not have been obvious but for Applicant’s unexpected discovery, at least because the level of increase in CDC activity conferred on the antibody by the E430G mutation could not have been predicted from the teachings of the prior art. Moreover, without impermissible hindsight and in view of the near infinite number of mutations that could have been tried to impact antibody effector function, the skilled artisan would not have reasonably predicted that an antibody having the particular presently claimed variable region and constant region (including the E430G mutation) sequences would have the unexpectedly high level of CDC activity observed.
It is well established that objective indicia of non-obviousness play a critical role in the analysis, and are “not just a cumulative or confirmatory part of the obvious calculus but constitute [ ] independent evidence.” (Ortho-McNeil Pharm., Inc. v. Mylan Labs, Inc., 520 F.3d 1358, 1365 (Fed Cir. 2008). Indeed, the Federal Circuit has emphasized that “consideration of the objective indicia is part of the whole obviousness analysis, not just an afterthought,” and “are crucial in avoiding the trap of hindsight when reviewing, what otherwise seems like, a combination of known elements.” (Leo Pharmaceuticals Products, Ltd. v. Rea, WL 4054937 (Fed. Cir. 2013). Accordingly, evidence of unexpected properties provided must be considered. Moreover, the claims are commensurate in scope with the unexpected results described in the specification and below (MPEP$716.02(d)), and meet the nexus requirement between the claims and secondary considerations, as set forth in MPEP§716.01(b).
The impact of the E430G mutation on any given antibody could not have been reasonably predicted
The level of increase in CDC activity conferred by the E430G mutation on any given antibody could not have been reasonably predicted by the skilled artisan. This is evidenced, for example, by Tammen et al. (Journal of Immunology 2017;198:1585-94; “Tammen”; cited in IDS submitted concurrently herewith).
Tammen describes the impact of the E430G mutation on various anti-EGFR antibodies, showing that while the tested antibodies with the E430G mutation had similar binding affinities for EGFR, they differed in terms of level of increase in CDC activity. According to Tammen, “[t]he apparent binding affinities of these Abs were within a similar range ... and were not significantly influenced by the E430G or E345K mutations” (see page 1587 of Tammen). Importantly, however, with regard to CDC activity, Tammen demonstrates clear differences in complement-activating capabilities of the different antibodies upon introduction of the E430G mutation and notes that the epitope recognized by the antibodies plays a central role in the observed CDC activity (see continuing paragraph spanning pages 1587-1588 and Figure 3B of Tammen). Thus, the level of increase in CDC activity was unpredictable across the anti-EGFR antibodies tested by Tammen.
As with the anti-EGFR antibodies tested in Tammen, the level of increase in CDC activity conferred by the E430G mutation on Antibody IgG1-C could not have been predicted without the benefit of Applicant’s invention. Moreover, unlike the case with Tammen, such epitope information was not known for anti-CD38 antibodies other than daratumumab, and given that the protein structure of CD38 differs from that of EGFR, there was no way to predict how the E430G mutation would affect the CDC activity of anti-CD38 antibodies. There also was no way to predict that Antibody IgG1-C-E430G would have the observed level of increase in CDC activity and induce CDC to an even greater extent at lower antibody concentrations than, for example, the potent art- recognized CDC-inducing anti-CD38 antibody, daratumumab (referred to as “IgG1-B” in the present application and also known by its brand name Darzalex®) with the E430G mutation, as discussed below. There equally was no way to predict that Antibody IgG1-C-E430G would have the observed level of increase in CDC activity and induce CDC to an even greater extent than when the E430G mutation was introduced into Antibody IgG1-A, which like Antibody IgG1-C, was known to lack CDC activity in Daudi cells in the absence of the E430G mutation, as also discussed below.
As discussed above, the Federal Circuit has established that evidence of unexpected properties provided must be considered in an obviousness analysis.
De Weers et al. (Journal of Immunology 2011;186:1840-8; “De Weers 2”; of record) describes the characterization of an art-recognized antibody, daratumumab, against lymphoma- and multiple myeloma-derived cells. Among the 42 anti-CD38 antibodies generated in De Weers 2, daratumumab was shown to induce potent CDC against Daudi cells, whereas other anti-CD38 antibodies belonging to the same competition group failed to induce CDC, including Antibody IgG1-C (corresponding to HM-028), which has the presently claimed heavy and light chains but without the E430G mutation (see Figure 1E of De Weers 2). De Weers 2 notes that, among the panel of 42 antibodies, “... daratumumab stood out,” “facilitated killing of cell lines derived from various hematological tumors by ADCC, CDC, and apoptosis,” and “also potently induced killing of a large panel of patient MM tumor cells via ADCC and CDC” (see page 1845, left column of De Weers 2). De Weers 2 also states that “induction of CDC was a very specific feature of daratumumab, as no other CD38 Ab from our panel was able to kill tumor cells in the presence of complement” (see page 1846, left column, of De Weers 2). Thus, daratumumab, an art-recognized anti-CD38 antibody with potent CDC activity, is a highly relevant comparator for purposes of showing that the level of increase in CDC activity of the presently claimed anti-CD38 antibody was unexpectedly high.
In particular, Example 3 of the present specification describes the impact that the E430G mutation has on the CDC activity of various anti-CD38 antibodies against tumor cell lines. As shown in Figure 4, Antibody IgG1-B (daratumumab) without the E430G mutation induced a higher percent lysis of Ramos and Daudi cells than Antibody IgG1-C. However, upon addition of the E430G mutation, Antibody IgG1-B-E430G and Antibody IgG1-C-E430G exhibited similar % lysis curves and EC50 values for lysis of certain cell lines (e.g., Ramos, Daudi, and Wien-133), suggesting that adding the E430G mutation increased CDC to a substantially higher level in Antibody IgG1-C than in Antibody IgG1-B. Even more unexpectedly, Antibody IgG1-C-E430 was much more potent at inducing CDC at lower antibody concentrations than Antibody IgG1-B-E430G in NALM-16 (Figure 4D), REH (Figure 4E), RSR;11 (Figure 4F), and U266 cells (Figure 4G), as well as of the majority of cell lines tested in Table 4 and Figure 14. This level of increase in CDC by adding the E430G mutation to Antibody IgG1-C, and superior CDC potency at lower antibody concentrations relative to Antibody IgG-B-E430G in numerous cell lines, was unexpected and unpredictable based on the teachings of the prior art, including De Weers 2. Notably, Antibody IgG1-A (another comparator anti-CD38 antibody), which like Antibody IgG1-C (HM-028) was known from De Weers 2 not to exhibit any CDC activity in Daudi cells (HM-003), was consistently substantially weaker in potency upon introducing the E430G mutation compared to Antibody IgG1- C-E430 and Antibody IgG-B-E430G.
The Office has questioned the data in the specification based on an asserted lack of statistical analysis. However, Applicant previously provided a concise statistical analysis in the Declaration Pursuant to 37 C.F.R. §1.132 by Ester Breij, filed on July 8, 2022 (“the Declaration”; copy of relevant data from the Declaration attached as Appendix A). The data show that collectively the difference in EC50 values for inducing CDC in 19 cell lines described in the specification between Antibodies IgG1-B-E430G and IgG1-C-E430G was statistically significant (p<0.0001 by paired T test (Wilcoxon test)), with Antibody IgG1-C-E430G showing a higher potency of CDC relative to Antibody IgG1-B-E430G. This statistical analysis supports the unexpected results demonstrated by data present in the specification by showing that the superiority of Antibody IgG1-C-E430G over Antibody IgG1-B-E430G is indeed statistically significant.
The Office Action indicates that reliance on unexpected results requires a “comparison to the closest prior art,” and that this would be “the 028 antibody of De Weers as IgG1 with no mutations” (see page 11 of Office Action). Applicant respectfully disagrees.
Any showing that demonstrates a result would have been unexpected based on the teachings of the prior art is sufficient to demonstrate non-obviousness. For instance, MPEP 716.01(a) indicates that “evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness.” (emphasis added) Moreover, “[a] greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue” (MPEP 716.02(a)(1); emphasis added). With regard to comparisons with the closest prior art, MPEP 716.02(a)(III) indicates “[e]vidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims” (emphasis added). Thus, a comparison with the closest prior art is not an absolute requirement, as asserted by the Office, to demonstrate unexpected results, and is often not possible. Indeed, any evidence/data which supports unexpected results of the claimed invention in view of the teachings of the prior art should be considered.
Moreover, even if a comparison with the closest prior art were required, Applicant respectfully disagrees with the Office’s assertion that the 028 antibody of De Weers 1 with no mutations is the closest prior art for purposes of demonstrating that the level of increase in CDC observed with Antibody IgG1-C-E430G was unexpected. This is because the 028 antibody without the E430G mutation lacks the very mutation which confers the unexpected increase in CDC activity. Thus, it is not possible to compare the level of CDC increase conferred by the mutation on the two antibodies. Rather, the only relevant antibodies for comparative purposes (i.e., unexpected increases in CDC) would be other antibodies (e.g., anti-CD38 antibodies) containing the E430G mutation.
Accordingly, as pointed out in the subsection above, a variant of daratumumab having the E430G mutation is a highly relevant comparator for determining whether the increase in CDC level upon addition of the E430G mutation to Antibody IgG1-C was unexpected. This comparison is provided in the present application as discussed above, and is supported by the statistical analysis presented in the aforementioned Declaration. Thus, the Office must consider the unexpected, significant increase in CDC of the claimed antibody compared to daratumumab with the E430G mutation as evidence of non-obviousness.
The secondary references, in view of De Weers and Parren, provide no teaching or motivation that would have led to the claimed antibody with a reasonable expectation of success.
None of the remaining secondary references, Park, Beurskens, and Xiong, cure the deficiencies of De Weers and Parren. Indeed, Park and Beurskens merely discuss antibodies which bind to entirely different antigens than CD38, 1.e., fibroblast activation protein alpha and death receptor, respectively. Xiong relates to growth differentiation factor 15 constructs, all without the E430G mutation. None of these references provide any guidance on, nor could the skilled artisan have predicted based on their teachings, the unexpectedly high level of increase in CDC activity conferred by the E430G mutation on a given antibody (e.g., the claimed antibody), as also supported by Tammen.
The particular antibody claimed in the present application is associated with unexpected results that could not have been predicted. The unexpected results provided in the specification are further supported by statistical analysis in the Declaration, showing that the unexpectedly high level of increase in CDC activity induced by the claimed antibody at lower antibody concentrations was overall statistically significant compared to relevant comparator antibodies (Antibody IgG1-B- E430G and Antibody IgG1-A-E430G) when using data from the CD38-expressing cell lines described in the specification.
For at least the foregoing reasons, the present claims are not obvious over the combination of cited references. Accordingly, Applicant respectfully requests that the rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant makes the overstatement that any showing that demonstrates a result would have been unexpected based on the teachings of the prior art is sufficient to demonstrate non-obviousness. This is not the case and is only their incorrect opinion.  This is because MPEP makes clear that such a showing must meet certain standards.  For example, it must be of practical and statistical significance.  See MPEP 716.02b.  Thus, random comparisons that show differences are not necessarily showing of non-obviousness since such comparisons are not necessarily of any practical or statistical significance.  Furthermore, any evidence of non-obviousness must be weighed against the case of obviousness.  Here, based on the prior art’s teachings, a clear path is blazed to the claimed antibody such that no arguments of secondary considerations provided by Applicant to date outweigh the obviousness of the claimed antibody.  
The examiner agrees that indirect comparisons are probative of nonobviousness as discussed in MPEP716.02b.  One such case discussed there with indirect comparison was the patentability of an intermediate via unexpected properties of an end product when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the contributing cause for such an unexpected superior activity or property.  To do this, an applicant must identify the cause of the unexpectedly superior activity or property compared to the prior art in the end product and establish a nexus for that cause between intermediate and end product.  See In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). However, in the instant case, Applicant has done the opposite.  Even if comparison of IgG1-A, B, and C as done by Applicant were a valid comparison, which it is not for the reasons of record, Applicant has proven that the change from the prior art, addition of E340G is not the sole cause of the improvement.  Rather, it is clear from their arguments over Tammen that there are other contributing factors.  They state above that Tammen demonstrates clear differences in complement-activating capabilities of the different antibodies upon introduction of the E430G mutation and notes that the epitope recognized by the antibodies plays a central role in the observed CDC activity (see continuing paragraph spanning pages 1587-1588 and Figure 3B of Tammen). Thus, the level of increase in CDC activity was unpredictable across the anti-EGFR antibodies tested by Tammen.  Therefore, addition of E430G alone, is not the only deciding factor in amplitude of CDC response caused by a mutated antibody.  The epitope binding domain also contributes, both VH and VL of which being known well-before the filing of the instant application.  Since the cause of the CDC amplitude is not based only on what Applicant did in the instant application, adding E430G to an antibody with known VH and VL regions, its mere addition cannot obviate this rejection.  
Also, it is noted that Tammen is prior art and so one of ordinary skill in this art is well-aware of their teachings.  Thus, they already know that CDC amplitude dynamics when mutations are introduced are not predicable.  Rather, all that is predictable is the directionality of the change, increased or decreased.  It is noted that Applicant failed to show from Tammen or elsewhere that introduction of E430G hurts CDC activity.  Here, the prior art well-established that E430G causes an increase in CDC as previously discussed.  This is what Applicant observed and so it is a completely predictable result.  Applicant also observed that different antibodies had different CDC increases with the same mutation.  This is not surprising or unexpected in view of Tammen.  Thus, Applicant has failed to produce any unexpected results for this reason also.  It should be noted that obviousness is established without the obvious molecule being produced in the prior art.  Therefore, the exact amplitude of any property of an obvious antibody like CDC is not known in the prior art.  Yet, this does not make obvious antibodies non-obvious.  Applicant has merely made a predictably improved variant of a known antibody and observed a latent property which is the exact amplitude of the predicted improvement.  A 103 does not fall just because Applicant makes an obvious molecule and actually tests it such that they can fill in the blanks as to what the latent properties/amplitudes actually are.  This is because actually making an obvious invention is not sufficient to obviate a 103.  
With respect to a need for comparison with the closest prior art, Applicant has failed to establish any valid replacement for this comparison that is of practical and statistical significance.  As discussed above, the prior art already possessed the parent antibody without mutation and addition of the specific constant regions, all known, one of which had a known advantageous mutation as discussed on record is obvious for the reasons of record and here. Even the indirect comparison above required comparison to the closest prior art.  Therefore, since Applicant has failed to produce any surprising results compared to the prior art parental antibody, none of their arguments of non-obviousness can be found persuasive.  This is supported by MPEP716.02e which states an affidavit or declaration under 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  Since Applicant’s argued non-obviousness is based on a comparison that is not against the closest prior art, the argument cannot be found persuasive.  Again, Applicant took a known parental antibody and produced a variant with a known mutation E430G for a known advantage and observed said advantage (increased CDC).  These are only predictable results. 
Applicant argues that impermissible hindsight was used.  This is not the case as all information used to render the claims obvious came only from the prior art.  
Applicant argues that there are infinite mutations one could try to improve a known antibody.  It is true that many mutations that improve effector functions are known and every single one of them is obvious therefore to add to any antibody one wants to improve in the way that the mutation has been shown to improve.  Applicant’s statement implies that art with so much known makes it more difficult to make an invention obvious.  This is illogical.  It is the opposite, such that the more than is known, for example in antibody engineering, the more predictable and obvious hypothesized molecules become.  Here, the antibody is obvious for the reasons of record and here.
It is noted that all of Applicant’s previous arguments were already addressed.  See the previous office actions.
Applicant states that secondary considerations must be considered in the obviousness analysis.  The examiner agrees.  They have been considered and fail to establish non-obviousness for the reasons of record and here.
Darutamab and IgG1-A are not the closest prior art.  This is because the prior art  antibody 028 is structurally more similar to the claimed antibody here.  Thus, Applicant’s observation that the claimed antibody has a better CDC capacity than darutamab-E430G or IgG1-A E430G is of no moment.  This is an invalid comparison for the reasons of record and here.  Since Applicant has established that one of ordinary skill in this art already knows that the exact amplitude of CDC activity of any given antibody is not known until tested, then one of ordinary skill in this art is not shocked that two unrelated antibodies may have different CDC capacities, especially in view of Tammen above.  Therefore, Applicant’s data is not surprising.  It amounts to no more than making and testing an obvious molecule and reporting its latent properties. Indeed, the prior art antibody has the epitope of the claimed antibody which, as established above, contributes to the CDC activity.  The prior art also has the constant region of claim 19 with E430G as previously discussed.  Thus, the prior art antibody merely needed the obvious modification to unlock its CDC potential.  Applicant did this and reported it and yet, the invention is still nothing but obvious.  
With respect to Appendix A, Table 1 provides no statistical analysis.  Even if they were significant, IgG1C-E430G is not better than IgG1-B-E430G in Daudi cells or Wien133 cells.  Thus, Applicant’s argument that IgG1C-E430G is unexpectedly more potent than IgG1-B-E430G, even if this were a valid comparison, which it is not, is not even true all the time.  Therefore, this argument cannot be found persuasive and does not obviate this rejection.  With respect to Figure 1, it is not clear that the p-value applies to all values in both groups.  The values are so similar overall they look like two towers side by side.  Therefore, the p-value could be comparing only the topmost point in each condition.  Thus, the data cannot obviate this rejection. Furthermore, it is not a valid comparison for the reasons of record and here since IgG1-B is not the closest prior art to IgG1C-E430G.  
Comparison with the closest prior art is possible here as Applicant possesses the prior art antibody 028.  Thus, such comparison should be done.  However, it is noted that even if it were done, the result is predictable since an increase in the CDC activity of the parental antibody would be predictably observed.  Thus, Applicant is really trying to rely on any difference from any art in order to show non-obviousness since they know that comparison with the closest prior art yields no surprising results.  Regardless, there arguments are not persuasive as discussed above. 
Applicant then tries to argue that 028 antibody is not the closest prior art.  However, it is the only prior art antibody with the same VH and VL as instant claims and so their argument is illogical and not persuasive.  Applicant has already established that it is not only E430G that determines CDC amplitude as epitopes affect this.  Therefore, one should compare the most similar antibody structurally without the mutation so as to determine the real effect of E430G.  This is 028 antibody and it would improve in CDC with the mutation as predicted from the prior art.  Thus, such data, as stated above would not obviate this rejection.  It is also noted that increases in CDC should be established from baseline CDC, which requires the parental antibody, in this case, 028.  Differences in CDC between antibodies with different epitopes would require other parental antibodies.  Yet, they are not the closest prior art and so are invalid comparisons here as already established on the record.
Applicant then argues that none of the other references provide the unexpected results.  The examiner reiterates there is nothing unexpected here.  Furthermore, none of the prior art would provide the data Applicant has because this is an obviousness argument and the actual antibody was not made in the prior art.  Yet, this is not required for a finding of obviousness.  Rather, only a reasonable expectation of success is required to arrive at the claimed invention.  This is had for the reasons of record.  Applicant’s allegation that there is no reasonable expectation of success is unsubstantiated as they provided no reasoning for this argument.  Thus, it is not found persuasive. 
 It is also noted based on Figure 1 of Appendix A that IgG1-C-E430G is not overall better than IgG1-B-E430G.  Applicant’s statements above that imply such, including calling its CDC surprisingly high, are thus incorrect.  Applicant misrepresents their data.  
Taken all together, this rejection must clearly stand.

Double Patenting
Claims 19 and 29 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 9249226 in view of De Weers (US2013/0209355, published 08/15/2013), Parren (US2014/0242075, published 08/28/2014), Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016).
Applicant’s Arguments:  Applicant respectfully traverses the rejections. The presently claimed antibodies are not obvious variants of the antibodies claimed in the reference patents. The claims of the ‘226 patent are drawn to various embodiments related to numerous anti-CD38 antibodies, including an anti- CD38 antibody having the presently claimed variable region sequences, and the claims of the *711 patent are drawn to methods of using the same for inhibiting the growth and/or proliferation, migration, or phagocytosis of cells expressing CD38 and treating various diseases. While the Office relies on Parren for introducing the E430G mutation into the antibodies of the reference patent claims, the presently claimed antibodies are associated with an unexpectedly high level of CDC activity which could not have been predicted based on the *226 or “711 patent claims or Parren’s disclosure of a near infinite number of mutations and combinations thereof (as well as deletions and insertions) that could potentially impact CDC activity, even when considered in view of the remaining secondary references, for at least the reasons discussed above in relation to the obviousness rejection.
For at least the foregoing reasons, the present claims are patentably distinct over the claims of the ‘226 patent and “711 patent, even when combined with the teachings of the cited secondary references. Accordingly, Applicant respectfully requests that the rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
As discussed above, Applicant presents no unexpected results.  All discussions over the 103 rejection by the examiner are incorporated here.  Therefore, since the 103 stands, so too, for the reasons of record and here, does the double patenting rejection stand.  

Claims 19 and 29 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9944711 in view of De Weers (US2013/0209355, published 08/15/2013), Parren (US2014/0242075, published 08/28/2014), Park (US2002/0052480, published 05/02/2002), Beurskens (WO2017/093447, published 06/08/2017), and Xiong (US2016/0168213, published 06/16/2016).
Applicant’s Arguments:  Applicant respectfully traverses the rejections. The presently claimed antibodies are not obvious variants of the antibodies claimed in the reference patents. The claims of the ‘226 patent are drawn to various embodiments related to numerous anti-CD38 antibodies, including an anti- CD38 antibody having the presently claimed variable region sequences, and the claims of the *711 patent are drawn to methods of using the same for inhibiting the growth and/or proliferation, migration, or phagocytosis of cells expressing CD38 and treating various diseases. While the Office relies on Parren for introducing the E430G mutation into the antibodies of the reference patent claims, the presently claimed antibodies are associated with an unexpectedly high level of CDC activity which could not have been predicted based on the *226 or “711 patent claims or Parren’s disclosure of a near infinite number of mutations and combinations thereof (as well as deletions and insertions) that could potentially impact CDC activity, even when considered in view of the remaining secondary references, for at least the reasons discussed above in relation to the obviousness rejection.
For at least the foregoing reasons, the present claims are patentably distinct over the claims of the ‘226 patent and “711 patent, even when combined with the teachings of the cited secondary references. Accordingly, Applicant respectfully requests that the rejection be withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
As discussed above, Applicant presents no unexpected results.  All discussions over the 103 rejection by the examiner are incorporated here.  Therefore, since the 103 stands, so too, for the reasons of record and here, does the double patenting rejection stand.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642